COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS






IN RE:  SAMUEL FERTIC,


                           Relator.

 
§
 
§
 
§
 
§




No. 08-10-00066-CR

AN ORIGINAL PROCEEDING
                        IN MANDAMUS



 

 

 




MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

            Samuel Fertic, pro se, has filed a petition for writ of mandamus requesting this Court compel
the Judge the 41st  Judicial District Court of El Paso Count, Texas to send “Clarification Order’s”
[sic] to the Texas Department of Criminal Justice, stating that Relator did not cause the death of an
individual in the commission of the offense for which he is now imprisoned.  
            In order to obtain relief through a writ of mandamus, a relator must establish:  (1) no other
adequate remedy at law is available and (2) that the act he seeks to compel is ministerial.  State ex
rel. Young v. Sixth Judicial Dist. Court of Appeals At Texarkana, 236 S.W.3d 207, 210
(Tex.Crim.App. 2007).  An act is ministerial if it does not involve the exercise of any discretion. 
State ex rel. Hill v. Court of Appeals for the Fifth District, 34 S.W.3d 924, 927 (Tex.Crim.App.
2001).  Based on the petition and record provided, Relator has not demonstrated he is entitled to
mandamus relief.  See Tex.R.App.P. 52.8.  We therefore deny the petition.
 
March 17, 2010                                                           
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)